DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-7 and 19 are objected to because of the following informalities:  
In claim 6, in line 1, the limitation “in in” should be deleted and replaced with --- in the ---.
In claim 7, in line 1, the limitation “in in” should be deleted and replaced with --- in the ---.
In claim 19, in line 4, the word “a” should be deleted and the word --- the --- inserted therefor.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 13, in line 7, the limitation “…to cause the system to at least…[functions]” is recited, which renders the scope of the claim indefinite as it is unclear as to which structural element (the instrument, the at least one computer-readable memory, the one or more processors, or a combination of the structures) of the claimed system performs the recited functions.  Claims 14 (see line 2), 15 (see line 3), 17 (see line 2) and 18 (see line 2) are similarly rejected.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
With regards to claim 1, the claim sets forth in lines 5-6, “an instrument that is positioned within the luminal network [of the patient]”, thereby encompassing a human organism (i.e. luminal network of the patient).  It is suggested that the limitation be amended to --- an instrument that is adapted to be positioned within the luminal network ---.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Donhowe et al. (US Pub No. 2018/0240237).
With regards to claim 1, Donhowe et al. disclose a non-transitory computer readable storage medium having stored thereon instructions that, when executed, cause a processor of a device to at least:
display, on a user display (110, 1200), a preoperative model corresponding to a mapped portion of a luminal network of a patient (paragraphs [0039]-[0042], [0045], [0062], referring to the pre-operative image data which can be used to generate a model; Figures 1, 4-5, 12);
determine a position of a distal end of an instrument (104, 202) that is positioned within the luminal network relative to the mapped portion of the preoperative model (paragraphs [0035]-[0036], [0049], [0108], [0051]-[0053], [0075], referring to the EM sensor system used to determine the position, orientation, etc. of the catheter tip; paragraph [0039], [0041], [0080], referring to registering the actual location of the medical instrument (104) with the preoperative images/model; Figures 1-2, 12-13); 
based on the position of the distal end of the instrument relative to the mapped portion of the luminal network, enter a path tracing mode (i.e. process (1404) comprising of a mode wherein collection of location information to collect a set of measured points describing the patient passageways is triggered; note also that inclusion of data points (see Figure 11) for the computation of the corrective motion can be considered as entering a path tracing mode as the points are ultimately entered into the computation for the path) (paragraphs [0056], [0135]-[0143], referring to triggering the collection of measured points (i.e. path tracing mode) based on detecting one or more point collection conditions, which can include determining when the distal end (618) of the instrument enters the patient passageways, etc.; Figures 6-7, 11 and 14); and
when in the path tracing mode, display, on the user display, visual indicia indicative of a path of the distal end of the instrument with respect to the displayed preoperative model (paragraphs [0100]-[0101], [0126]; Figures 7 (see step 724) and 11-12).
With regards to claim 2, Donhowe et al. disclose that the instructions are configured to cause the processor of the device to enter the path tracing mode when the position of the distal end of the instrument is outside the mapped portion of the preoperative model (paragraph [0137], referring to reinitiation of registration process when the distal tip is dislodged from the opening of a passageway (i.e. outside a mapped portion); paragraphs [0087], [0140], referring to the point collection condition being detected when the instrument is outside the interior of the ET tube (622) and transitions to the trachea; paragraph [0143], referring to the point collection condition for the second EM sensor corresponding to when the first EM sensor exits (i.e. is outside) the ET tube; paragraphs [0078, [0139], note that the point collection condition can correspond to identification of the main carina; alternatively, note that the “mapped portion” can correspond to a tumor or lesion (see paragraph [0135]), and therefore the point collection conditions are met when the instrument is outside the mapped portion (i.e. tumor/lesion); Figure 6C, 9).  
With regards to claim 3, Donhowe et al. disclose that the instructions are configured to cause the processor of the device to deactivate the path tracing mode when the position of the distal end of the instrument is inside the mapped portion of the preoperative model (paragraph [0106], referring to ignoring or deleting data points that match to a terminal model point (i.e. a mapped portion of the preoperative model), wherein ignoring/deleting data points can be considered as deactivating the path tracing mode as path data points are deactivated/deleted/ignored). 
With regards to claim 4, Donhowe et al. disclose that the instructions are configured to cause the processor of the device to enter the path tracing mode when the position of the distal end of the instrument is within 25%, 20%, 15%, 10%, or 5% an end of the last segment of the preoperative model (paragraphs [0104], [0106]-[0107], referring to including points that have distances from model points that differ by less than a threshold percentage, such as 10%, 5%, etc., wherein including the points can be considered as entering the path tracing mode as the points are used for computing the path; paragraph [0143]).  
With regards to claim 5, Donhowe et al. disclose that the visual indicia are indicative of historical positions of the distal end of the instrument within the luminal network (paragraphs [0099]-[0102], [0126]; Figures 10-13).
With regards to claim 6, Donhowe et al. disclose that in path tracing mode, the instructions are configured to cause the processor of the device to adjust a frequency of the visual indicia based on a distance traveled by the instrument between the visual indicia (paragraphs [0099]-[0105]; [0126], Figures 10-13).
With regards to claim 7, Donhowe et al. disclose that, in the path tracing mode, the instructions are configured to cause the processor of the device to adjust a frequency of the visual indicia based on a time elapsed (i.e. indicated by timestamps) between the visual indicia (paragraph [0108]; Figures 10-13).
With regards to claim 8, Donhowe et al. disclose that the instructions are configured to cause the processor of the device to determine the position of the distal end of the instrument based on a plurality of navigation modalities when the instrument is positioned within the mapped portion of the preoperative model, wherein the plurality of navigation modalities comprise a plurality of preoperative model data, vision data, position sensor data, and robotic command and kinematics data (paragraphs [0035]-[0040], [0141], referring to the use of preoperative model data, vision data (i.e. image of surgical site and medical instruments captured by the visualization system), position sensor data (i.e. EM sensor system), etc.).
With regards to claim 9, Donhowe et al. disclose that the instructions are configured to cause the processor of the device to determine the position of the distal end of the instrument based on less than the plurality of navigation modalities when the instrument is positioned outside the mapped portion of the preoperative model (paragraphs [0035]-[0040]; [0135]-[0143]).
With regards to claim 10, Donhowe et al. disclose that the instructions are configured to cause the processor of the device to associate vision data with the visual indicia, wherein the vision data comprise an image (i.e. concurrent or real-time image of the surgical site captured by an endoscopic components coupled to the medical instrument) received from an imaging device on the distal end of the instrument (paragraphs [0037]-[0042], [0089]-[0090]).
With regards to claim 11, Donhowe et al. disclose that the instructions are configured to cause the processor of the device to associate robotic command and kinematics data with the visual indicia (paragraphs [0035]-[0040]; [0135]-[0143]).
With regards to claim 12, Donhowe et al. disclose that the instructions are configured to cause the processor of the device to receive user input data from a user input, and associate the user input data with the visual indicia, wherein the user input data comprises one or more of an indication of a lumen traveled, an indication of a lumen not traveled, an indication of an opening of a lumen, etc. (paragraphs [0083]-[0085], referring to the clinician being directed to navigate to a specific location and then affirm (i.e. user input) that the distal end (618) is at a specific location, at which point the corresponding data point is collected, etc., paragraphs [0125]-[0126]). 

Claim(s) 13-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Soper et al. (US Pub No. 2005/0182295).
With regards to claim 13, Soper et al. disclose a robotic system for navigating a luminal network, the system comprising: 
an instrument (24) having an elongate body and a sensor (84) disposed on a distal end of the elongate body (paragraphs [0063]-[0065], referring to the flexible endoscope; paragraphs [0068]-[0069], referring to a position sensor (84) being disposed adjacent to the distal end of a flexible endoscope; Figures 1-2);
at least one computer-readable memory having stored thereon executable instructions (paragraph [0068], referring ot the processor (which would inherently include the memory) and appropriate software to carry out the processing for implementing the steps of the navigation scheme); and 
one or more processors (paragraph [0068]) in communication with the at least one computer-readable memory and configured to execute the instructions to cause the system to at least: 
access a preoperative model of a mapped portion of the luminal network and display the preoperative model on a user display (paragraph [0086], referring to the 3D lung surface model; Figure 4A); 
determine a position of the distal end of the instrument within the luminal network relative to the preoperative model using the sensor (paragraphs [0058]-[0060], [0117], referring to determining the position and orientation of the distal end of the endoscope based upon sensor readings; Figure 8C, step 354); 
detect, based on the determined position relative to the preoperative model, when the distal end of the instrument has moved beyond (i.e. “branch point that is beyond the limit of the model”, “advanced beyond the model bounds”, “…some threshold will be used to signal that the chosen course has deviated too far from the chosen point of biopsy”) the mapped portion of the luminal network (paragraphs [0093]-[0095], [0117], referring to determining when the endoscope has advanced beyond (i.e. a predetermined distance is “beyond” the model bounds) the model bounds, and/or further referring to if the distance from the intended destination should continue to increase beyond an accepted limit, the clinician may be directed to back up to a previous one or more bifurcations and take a different path, and therefore in order to continue on a path and extend the model, the instrument position should be within the accepted limit; Figures 5D, 8C) and 
when the distal end of the instrument has moved beyond the mapped portion of the luminal network, display visual indicia of the position of the distal end of the instrument with respect to the displayed preoperative model on the user display (paragraphs [0084], [0093]-[0096], [0117], referring to the airway tree model being extended while navigating the instrument to the point of biopsy, wherein the model is extended by using the endoscope itself as a tool for mapping (I.e. path will be displayed as the instrument/endoscope is navigated through the airway/luminal network); Figures 4A, 5D, 8C, note in the Figures that there are visual indicia representing a position of the distal end of the instrument with respect to the displayed model).
	With regards to claim 19, Soper et al. disclose a method of determining a navigation path of an instrument within a luminal network, the method comprising:
displaying, on a user interface, a preoperative model corresponding to a mapped portion of a luminal network (paragraph [0086], referring to displaying on windows of the user interface a 3D lung surface model; Figure 4A);
determining a position of a distal end of an instrument within the luminal network relative to the mapped portion of the luminal network (paragraphs [0058]-[0060], [0117], referring to determining the position and orientation of the distal end of the endoscope based upon sensor readings; Figure 8C, step 354);
moving the instrument within the luminal network paragraphs [0063], [0129]-[0130]);
determining when the distal end of the instrument has been advanced past the mapped portion of the luminal network into an unmapped portion of the luminal network and entering a path tracing mode (paragraphs [0093]-[0095], [0117], referring to determining when the endoscope has advanced beyond (i.e. a predetermined distance is “beyond” the model bounds) the model bounds, and/or further referring to if the distance from the intended destination should continue to increase beyond an accepted limit, the clinician may be directed to back up to a previous one or more bifurcations and take a different path, and therefore in order to continue on a path and extend the model, the instrument position should be within the accepted limit; Figures 4, 5D, 8C, step 362); and
when in the path tracing mode, displaying visual indicia of a path of the distal end of the instrument in the unmapped portion of the luminal network relative to the preoperative model of the mapped portion of the luminal network (paragraphs [0093]-[0096], [0117], referring to the airway tree model being extended while navigating the instrument to the point of biopsy, wherein the model is extended by using the endoscope itself as a tool for mapping (I.e. path will be displayed as the instrument/endoscope is navigated through the airway/luminal network); Figures 5D, 8C).
	With regards to claim 14, Soper et al. disclose that the one or more processors are configured to execute the instructions to cause the system to register a coordinate frame (i.e. “absolute coordinate frame (ACF)”) of the sensor and a coordinate frame (“model coordinate frame (MCF)”) of the preoperative model (paragraphs [0080]-[0082]), referring to registering the two coordinate frames (i.e. ACF, MCF) such that a known position in the MCF correlates to a known position in the ACF).
	With regards to claim 15, Soper et al. disclose that the system further comprises a field generator configured to generate an EM field, wherein the sensor is an EM sensor, and wherein the one or more processors are configured to execute the instructions to cause the system to determine a position of the EM sensor within the EM field (paragraphs [0014], [0058], [0065], referring to tracking the endoscope using an electromagnetic field source (i.e. field generator) and wherein the sensor comprises at least three coils configured to sense the 3D position of a distal portion of the endoscope relative to the electromagnetic field source).
	With regards to claim 17, Soper et al. disclose that the one or more processors are configured to execute the instructions to cause the system to move the instrument within the luminal network (paragraphs [0063], [0129]-[0130]).  
	With regards to claims 18 and 20, Soper et al. disclose that the one or more processors are configured to execute the instructions to cause the system to at least detect when the position of the distal end of the instrument is moved into the mapped portion of the luminal network (paragraph [0091], referring to an additional indicator (224) is used to signal that a particular region of the modeled bronchial passage has already been inspected, wherein an “already been inspected” portion of the model corresponds to a detected position of the instrument being moved into the mapped/modeled portion); and stop displaying the visual indicia (i.e. indicia displayed when the model is extended/”growing” when the distal end of the instrument is positioned inside the mapped portion of the luminal network (paragraphs [0091]-[0095], note that the “red” indicator is displayed when the instrument is in the mapped/modeled hat has already been inspected, and thus the indicia which indicate an extended/”growing” model is not displayed if it corresponds to a now “already inspected” portion of the model).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soper et al. as applied to claim 13 above, and further in view of Zhao et al. (US Pub No. 2013/0303892).
With regards to claim 16, as discussed above, Soper et al. meet the above limitations of claim 13.  However, they do not specifically disclose that the sensor is a shape sensing fiber.
Zhao et al. disclose systems and methods for tracking a medical instrument wherein a fiber shape sensor extending with the tracked catheter can be used to generate spatially ordered data in order to provide a path history of the catheter (Abstract, [0047]).  The use of this information may more accurately locate the catheter tip relative to the model and generate a virtual image of the anatomy that corresponds to the true location of the catheter tip (paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the sensor be a shape sensing fiber, as taught by Zhao et al., in order to provide a path history of the catheter and more accurately locate the instrument, thereby making it less likely to guide the catheter to unintended locations, minimizing the need for time-consuming and potentially injurious backtracking (paragraph [0047]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 19-26 of U.S. Patent No. 11,058,493. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 13 and 19 of the instant application is generic to all that is recited in claims 1, 19 and 25 of the Patent.  That is, claims 1, 19 and 25 of the Patent falls entirely within the scope of instant claims 1, 13 and 19, or in other words, instant claims 1, 13 and 19 is anticipated by claims 1, 19 and 25 of the Patent.  Specifically, because claims 1, 19 and 25 of the Patent claims the same limitations (i.e. display, on a user display, a preoperative model, determine a position of a distal end of an instrument, based on the position of the distal end of the instrument relative to the mapped portion of the luminal network, enter a path tracing mode (note that determining that the position of the distal end is within a predetermine distance of a boundary corresponding to a transition from an end of the mapped portion of hte model to a portion of the luminal network that is unmapped in the model and entering a path tracing mode in response to the determination) and, when in the path tracing mode, display visual indicia, etc.) as claimed in instant claims 1, 13 and 19, the invention of instant claims 1, 13 and 19 is anticipated by claim 1 of the Patent.  
With regards to instant claim 2, claim 1 of the Patent meets the limitation.
With regards to instant claim 3, claim 2 of the Patent meets the limitation.
With regards to instant claim 4, claim 3 of the Patent meets the limitation.
With regards to instant claim 5, claim 4 of the Patent meets the limitation.
With regards to instant claim 6, claim 5 of the Patent meets the limitation.
With regards to instant claim 7, claim 6 of the Patent meets the limitation.
With regards to instant claim 8, claim 7 of the Patent meets the limitation.
With regards to instant claim 9, claim 8 of the Patent meets the limitation.
With regards to instant claim 10, claim 9 of the Patent meets the limitation.
With regards to instant claim 11, claim 10 of the Patent meets the limitation.
With regards to instant claim 12, claim 11 of the Patent meets the limitation.
With regards to instant claim 14, claim 20 of the Patent meets the limitation.
With regards to instant claim 15, claim 21 of the Patent meets the limitation.
With regards to instant claim 16, claim 22 of the Patent meets the limitation.
With regards to instant claim 17, claim 23 of the Patent meets the limitation.
With regards to instant claim 18, claim 24 of the Patent meets the limitation.
With regards to instant claim 19, claim 25 of the Patent meets the limitation.
With regards to instant claim 20, claim 26 of the Patent meets the limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/          Primary Examiner, Art Unit 3793